Citation Nr: 1547550	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  00-18 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent for focal posterior left paracentral disc protrusion, lumbar spine; impinging upon S1 nerve; broad based disc protrusion at L4-L5 and L5-S1 disc desiccation; and mild lumbar levoscoliosis (claimed as low back disability), for the period prior to August 24, 2003. 

3.  Entitlement to a rating in excess of 20 percent for focal posterior left paracentral disc protrusion, lumbar spine; impinging upon S1 nerve; broad based disc protrusion at L4-L5 and L5-S1 disc desiccation; and mild lumbar levoscoliosis (claimed as low back disability), for the period from January 17, 2004 to September 22, 2009. 

4.  Entitlement to a rating in excess of 20 percent for focal posterior left paracentral disc protrusion, lumbar spine; impinging upon S1 nerve; broad based disc protrusion at L4-L5 and L5-S1 disc desiccation; and mild lumbar levoscoliosis (claimed as low back disability), for the period from September 23, 2009 to November 18, 2012, and from February 1, 2013. 

5.  Service connection for a sleep disorder, to include sleep apnea.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to September 1995.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on
appeal from September 2002, February 2011, and August 2012 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

With regard to the Veteran's left knee claim, service connection was originally
granted by the Board for this disability in April 2002.  The agency of original jurisdiction (AOJ) implemented the grant in September 2002 and assigned a noncompensable rating.  The Veteran subsequently appealed the noncompensable evaluation and the matter was remanded by the Board in August 2005.  While on Remand, in a June 2006 rating decision, the evaluation was increased to 10 percent from the date of the Veteran's original claim.  The increased rating claim again returned to the Board in December 2007 and the Board denied the claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court) and in December 2009 the Court set aside the Board's decision and remanded the matter for further development.  In accordance with the December 2009 memorandum decision, the Board remanded the issue for further development in September 2010.  Such development having been completed, the claim is now ready for further adjudication. 

With regard to the Veteran's lumbar spine claim, following a long procedural history, the matter was eventually granted by the Board in September 2010 and implemented by the AOJ in February 2011.  The lumbar spine disability was rated as 10 percent disabling prior to August 23, 2003.  It was then discontinued for a period while the Veteran served on Active Duty.  The 10 percent rating resumed January 17, 2004.  The disability was rated as 20 percent disabling from September 23, 2009.  In March 2011, the Veteran disagreed with the initial ratings.  At that time, he also indicated that the disability had worsened as of July 2010.  As he expressed disagreement with the rating assigned in the February 2011 rating decision, the Board has addressed the initial ratings assigned in the stages listed on the title page above.  Notably, the September 2014 statement of the case only addressed the 20 percent disability rating rather than the ratings for the entire period on appeal. 

As an aside, the Veteran also initially disagreed with the effective date for service connection of the lumbar spine disability.  The AOJ later granted an earlier effective date for service connection from September 28, 1999.  The issue is no longer on appeal. 

With respect to the claim for sleep apnea, the claim was initially characterized as a claim for "breathing related sleep disorder claimed as depression" secondary to service-connected spine disability.  The claim was denied by the AOJ in August 2012.  The Veteran submitted additional statements and evidence within one year of the decision.  Subsequently, treatment records indicated a diagnosis of sleep apnea and the claim was recharacterized as a claim of entitlement to service connection for sleep apnea and was denied in a November 2013 rating decision.  The September 2014 statement of the case addressed the claim for sleep apnea.  However, as the Veteran has been diagnosed with an Axis I breathing related sleep disorder as well as sleep apnea, and the November 2011 VA examiner appeared to view the Axis I diagnosis and sleep apnea as two different diagnoses, the Board has broadened the claim as characterized on the title page above.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issues of entitlement to higher ratings for the lumbar spine disability as well as entitlement to service connection for sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to February 12, 2008, the Veteran's left knee disability was manifested by symptomatic dislocated semilunar cartilage, subjective complaints of pain, swelling with prolonged use, inability to walk long distances or run, difficulty with sitting and climbing stairs, use of a knee brace, and objective findings of flexion limited to 80 degrees at worst, full extension, without objective evidence of mild subluxation or lateral instability, ankylosis, or malunion of the tibia or fibula. 

2.  For the period from February 12, 2008, the Veteran's left knee disability is manifested by removal of semilunar cartilage, subjective complaints of pain, swelling with prolonged use, inability to walk long distances or run, difficulty with sitting and climbing stairs, use of a knee brace, and objective findings of flexion limited to 80 degrees at worst, and full extension, without objective evidence of mild subluxation or lateral instability, ankylosis, or malunion of the tibia or fibula. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 20 percent, but no higher, for left knee symptomatic dislocated semilunar cartilage, for the period prior to February 12, 2008, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, DC 5258 (2015).

2.  For the period from February 12, 2008, the criteria for a rating in excess of 10 percent, for left knee patellofemoral syndrome, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5003, 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, as well, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, the appeal arises from the Veteran's disagreement with the initial rating assigned for the left knee disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection for left knee disability was granted and an initial rating was assigned in the September 2002 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In addition, the Veteran has not alleged prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, VA outpatient treatment records, and the reports of March 2012 and March 2013 VA examinations.  The Board acknowledges that the CAVC Memorandum Decision determined that the January 2001, July 2003, and December 2006 VA examination reports were inadequate with respect to limitation of motion findings as the examiners did not adequately address the Veteran's functional limitations.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes, however, that the objective X-ray testing as well as the Veteran's reported statements during the examinations, have not been found to be inaccurate.  The Board will address the examination reports with respect to this information only.  

Following the November 2009 Memorandum Decision, the Board subsequently remanded the claim for additional VA examination.  As a result, examinations of the left knee were provided in March 2012 and March 2013.  The Board acknowledges the Veteran's representative's contention that these examination reports similarly did not adequately address the functional effects of the Veteran's limitation of motion.  However, the Board has reviewed the reports and disagrees.  The Board finds the March 2012 and March 2013 VA examination reports to be adequate as the examiners conducted a thorough interview with the Veteran regarding his symptoms and performed the appropriate tests.  Moreover, the March 2012 and March 2013 VA examiners adequately addressed the Veteran's symptoms and recorded objective findings that address the pertinent rating criteria, to include the DeLuca and Mitchell requirements discussed below.   

The Board acknowledges the Veteran's representative's contention that neither  examiner specified a particular number of degrees of motion lost, however, the Board notes that both of the examiners provided the point at which pain began on range of motion testing after three repetitions.  The Board finds that such point accomplishes the goal of determining the range of motion lost, in terms of degrees.  Here, the Board notes that the Veteran's flexion was limited to due pain and the Board is herein affording the Veteran the benefit of the doubt and considering his flexion to be limited from the point at which pain begins.  Further, a remand for an addendum opinion would be futile as the examiner cannot go back in time to reassess any range of motion that may be lost.  Again, the examiners completed the Disability Benefits Questionnaires (DBQs) and noted the point at which pain began after repetitive testing, and the examiners noted that the Veteran's limitation of function was painful motion.  As the examiners provided the point at which pain began and described the Veteran's limitation of function adequately, the Board finds that the March 2012 and March 2013 VA examiners substantially complied with the Board's remand and no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  Further, the Board is herein granting a higher rating for symptomatic dislocated cartilage for the period prior to February 12, 2008 (the date of the Veteran's removal of the symptomatic torn meniscus).  

Also of record and considered in connection with the appeal are the various statements submitted by the Veteran, his wife, and his representative, on his behalf.  The Board also finds that no additional AOJ action to further develop the record in connection with the left knee claim herein decided, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. As indicated, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  

II. Analysis

By way of history, the Veteran has been service connected for a left knee disability since September 1999.  His disability rating was discontinued for a period from August 2003 to January 2004, when he returned to active duty.  The disability has been rated as 10 percent disabling for the entire period on appeal.  The present appeal arises from the Veteran's disagreement with the 10 percent initial rating.  

Throughout the entire period on appeal, the Veteran's left knee disability has been rated under Diagnostic Code (DC) 5099-5003, under 38 C.F.R. § 4.71a.  

Laws and Regulations - Knee

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

For the entire initial rating period on appeal, the Veteran's left knee disability, diagnosed as patellofemoral syndrome, has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5003.  The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Diagnostic Code 5099 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a. 38 C.F.R. §§ 4.20, 4.27 (2015).  Diagnostic Code 5003 is used to denote the rating criteria for degenerative arthritis. 

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  For a 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.

Under Diagnostic Code 5260 a 10 percent disability rating is warranted when flexion is limited to 45 degrees and a 20 percent disability rating is warranted when flexion is limited to 30 degrees.  Diagnostic Code 5261 pertains to limitation of extension of the knee.  A noncompensable rating is assigned for extension limited to 5 degrees.  A 10 percent evaluation is assigned for extension limited to 10 degrees. A 20 percent evaluation is assigned for extension limited to 15 degrees.  A 30 percent evaluation is assigned for extension limited to 20 degrees.  A 40 percent evaluation is assigned for extension that to 30 degrees.  A 50 percent evaluation is assigned for extension limited to 45 degrees or greater. 

Genu recurvatum is rated under Diagnostic Code 5263, with a maximum rating of 10 percent.

Factual Background

During the course of the appeal, the Veteran underwent VA examinations in January 2001, July 2003, December 2006, March 2012, and March 2013.  As discussed above, the Board initially denied the Veteran's claim for a higher initial rating in December 2007.  However, in November 2009, the Court issued a Memorandum Decision vacating the Board's decision and remanding for further development.   The Court found that the January 2001, July 2003, December 2006 VA examinations were inadequate with respect to findings regarding limitation of motion as the examiners did not adequately address the DeLuca factors.  The Board notes that the examination reports were not found to be inadequate with respect to X-rays regarding arthritis, the Veteran's reports of symptomatology or the examiners' findings regarding ankylosis, or any malunion of the tibia and fibula.  

A VA treatment record dated in January 2000 included the Veteran's report that he could not play sports or do other physical activities without feeling pain in his knee. 

X-ray evidence discussed at the January 2001 VA examination showed a normal knee.  However, an MRI report in the VA treatment records, indicates that the Veteran had a torn meniscus in April 2003.  At that time, he reported having experienced left knee pain for eight years. 

The January 2001 VA examiner noted objective evidence of a positive patellar-grinding test as well as crepitus in the left knee. 

The July 2003 VA examiner noted that when he asked the Veteran about complaints of pain, weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability, lack of endurance, etc, the Veteran reported mild left knee pain on both sides of the knee cap associated with pain in the right shin and that he had no other complaints on the left knee. 

A September 2004 VA treatment record noted the Veteran's report of constant pain and discomfort in his knee and limitation of motion but did not specify the degree to which motion was limited. 

A November 2004 MRI noted an impression of a degenerative type tear in the left knee. 

A May 2006 X-rays of both knees were negative.  However, the remainder of the May 2006 VA treatment record is specific to the right knee, not the left knee.  Thus, the Board affords the negative X-ray no probative value. 

The Veteran underwent surgery for the torn meniscus on February 12, 2008.  Following surgery, VA treatment records and examination reports, as well as other written statements, indicate that he continued to experience symptoms of pain and limitation with holding heavy objects for long periods.

In May 2011, the Veteran was referred for a knee brace.  VA treatment records offer no explanation for the referral for the knee brace.  In fact, the May 2011 treatment record specifically noted that the Veteran came to primary care and complained of "no problems at this time, came for labs." Following a review of systems, the primary care practitioner noted the Veteran's higher, weight, and body mass index, noted that the Veteran was ambulatory and in ono apparent distress.  The Veteran was noted to have range of motion intact, and muscle tone adequate with respect to his musculoskeletal system.  The assessment did not include any information regarding the left knee.  However, the Board notes that the referral section indicated "knee brace".  It did not specify which knee.  There was no assessment of left knee instability or subluxation. 

During the March 2012 VA examination, the Veteran reported left knee swelling with prolonged sitting or standing.  The Veteran reported that he used a left knee brace for prolonged walking and running.  He also reported using prescription pain relievers with fair results.  He reported that flare-ups resulted in difficulty running and prolonged standing as well as difficulty getting up and down stairs.  Objective findings indicate that he had flexion to 100 degrees with pain beginning at 80 degrees.  After three repetitions, he was still able to flex to 100 degrees and had full extension.  The examiner noted that the Veteran's functional loss was pain on movement and pain on palpation.  Instability was not demonstrated.  The Veteran was noted to have had no residuals from the February 2008 meniscus surgery.  He was also noted to have a scar from the surgery that was not painful, unstable or covering an area greater than 39 square centimeters.  The examiner also noted that the Veteran used a brace regularly for prolonged walking and running.  The examiner noted that the Veteran had normal joint stability on all tests, and no patellar subluxation or dislocation. 

During the March 2013 VA examination, the Veteran reported anterior knee pain.  Objective findings indicate that he had flexion to 105 degrees and that pain began at 100 degrees.  He had no additional limitation of motion following repetitive testing.  He had full extension.  Instability testing was within normal limits for anterior and posterior cruciate ligaments, medial and lateral collateral ligaments and the medical and lateral meniscus.  The examiner noted that there was no subluxation.  X-rays were within normal limits.  The examiner noted that the Veteran reported functional impairment including an inability to walk long distances or run and that he had to use a knee brace.  The examiner also noted the Veteran's report that he had difficulty sitting and climbing stairs; however, the examiner listed this report as being associated with the Veteran's claimed rheumatoid arthritis.  As the examiner also noted that there was no pathology associated with rheumatoid arthritis, the Board has considered all of the Veteran's knee complaints as part of his service-connected disability.  See Mittleider, supra. 

Analysis

As an initial matter, for the period prior to February 12, 2008, resolving all doubt in favor of the Veteran, for the reasons explained below, the Board finds that the Veteran is entitled to an initial rating of 20 percent, but no higher, for symptomatic dislocated cartilage of the left knee under DC 5258.  During this period, objective findings of a torn meniscus were noted.  See April 2003 VA treatment record.  Additionally, symptoms such as tenderness and pain on palpation were noted in VA treatment records and examination reports.  Further, the Veteran also had some limitation of motion in the left knee during this period.  Thus, the Board resolves doubt and finds that the torn meniscus was symptomatic, as described by the criteria in DC 5258.  

As DC 5258 provides for a higher rating than the rating presently assigned under DC 5099-5003, which compensates the Veteran for his painful limitation of flexion, the Veteran is entitled to the higher rating.  Notably, he is not entitled to a separate rating under DC 5258 as DC 5258 contemplates some limitation of motion.  See VAOPGCPREC 9-98, supra.  The assignment of a separate rating under DC 5258 in addition to the currently-assigned 10 percent disability rating would amount to pyramiding because both diagnostic codes contemplate limitation of motion.  As discussed above, pyramiding the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.   

Further, the Veteran is not entitled to a rating in excess of 20 percent under DC 5258 as 20 percent is the maximum rating under DC 5258.  As explained below, he is not entitled to a higher rating under any other diagnostic code during this period.   

The Veteran underwent surgery to remove the torn meniscus February 12, 2008.  Thus, as of the date that the torn meniscus was removed, the Veteran's disability no longer included symptomatic dislocated cartilage and he is not entitled to a rating under DC 5258 for the same during the period from February 12, 2008.  

For the period from February 12, 2008, the Veteran has been in receipt of a 10 percent disability rating under DC 5099-5003 for painful, limitation of motion.  The Board also notes that in addition to painful limitation of flexion, the Veteran has also complained of swelling with prolonged use, and that tenderness has been noted.  The Board has considered whether the Veteran is entitled to a rating under DC 5259 for symptomatic removal of cartilage, but observes that DC 5259 provides for a maximum rating of 10 percent.  Thus, it is not possible for the Veteran to receive a higher disability rating under DC 5259.  Further, a separate rating is not available under DC 5259 for a symptomatic removal of the meniscus as DC 5259 contemplates some limitation of motion.  Again, a separate rating would amount to pyramiding which is not permitted.  See 38 C.F.R. § 4.14.

Regarding limitation of motion for both periods on appeal, the Veteran has been rated under 5099-5003 for patellofemoral syndrome with painful limitation of motion.  A higher rating on the basis of limitation of motion is not warranted at any time.  During the entire period on appeal, at worst, the Veteran's flexion was limited to 80 degrees before pain.  See March 2012 VA examination report.  Notably, such limitation does not warrant a compensable rating.  As the Veteran's limitation of flexion has not been limited to 30 degrees at any time, a higher rating is not warranted.  In reaching this conclusion, the Board has given the Veteran the benefit of the doubt that his function was limited at the point in which pain began.  Further, as the 2001, 2003, and 2006 VA examinations were inadequate with respect to consideration of functional effects during flare-ups, the Board has applied the March 2012 limitation of flexion findings (the most severe objective finding of limitation of flexion) to the entire period on appeal.  Even applying the most severe finding regarding range of motion, for the entire period, the Board notes that the Veteran's flexion has not been shown to be limited to 30 degrees or more at any time, even after repetitive testing.  As discussed above, the Veteran's flexion was limited to 80 degrees before pain.  Thus, a rating in excess of 10 percent is not warranted for limitation of flexion at any time.  See DC 5260.  

Similarly, the Veteran is not entitled to a separate rating for limitation of extension as he consistently was found to have full extension without pain, during the entire period on appeal.  As such, a higher or separate rating is not warranted under DC 5261 during the entire period on appeal.   

The Board has considered the DeLuca provisions in reaching these conclusions.  The Board notes the Veteran's complaints of pain, swelling with prolonged use, inability to walk long distances or run, difficulty with sitting and climbing stairs, and that he uses a knee brace.  The Board reiterates that the March 2012 and March 2013 VA examinations noted that limitation of function was limitation of motion, as discussed above, as well as pain, following repetitive testing.  The Board notes that both VA examiners specified the point at which pain began and that even though the examiners did not take the maximum flexion possible and subtract the number at which pain begins in order to tell the Board that function was limited by a specific number of degrees due to pain (as the Veteran's representative suggests the examiner should have done), the examiner satisfied the requirements under DeLuca and Mitchell by specifying the degree at which pain began after repetitive testing.  The Board resolves all doubt and finds that the Veteran's limitation of function began at that point.  For these reasons, even in contemplation of the Veteran's complaints of pain during range of motion testing and upon repetitive motion testing the Board finds that the Veteran's left knee disability does not warrant separate or higher ratings for limitation of flexion or extension.  See DeLuca, Mitchell, supra.  In this regard, a higher rating is not warranted unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  The Board has already afforded the Veteran the benefit of the doubt that he experienced functional loss, in that he experienced painful motion, to 80 degrees, at worst, following repetitive testing, for the entire period on appeal.  Normally, limitation of flexion to 80 degrees is not even noncompensable.  However, in this case, the AOJ already assigned a rating of 10 percent for the painful limitation of motion.  

Further, a remand for a retrospective opinion (as requested by the Veteran's representative) would be futile as the VA examiner cannot go back in time and reexamine the Veteran to determine the points at which his motion was limited at various points in time.  For this reason, the Board has resolved all doubt in favor of the Veteran and applied the most severe limitation of motion finding, to the entire period on appeal.  (Notably, the Veteran had improved flexion to 105 degrees, with pain beginning at 100 degrees during the March 2013 VA examination).  Even applying the more severe, 80 degree flexion, the Veteran's left knee disability does not warrant a rating in excess of 10 percent. 

In reaching this conclusion, the Board has considered the Veteran's subjective complaints of constant pain, swelling with prolonged sitting or standing, difficulty with sitting and climbing stairs, and that he wears a knee brace.  The Board finds that the Veteran's limitations on these activities are contemplated by the herein assigned 20 percent rating for symptomatic dislocated semilunar cartilage for the period prior to February 12, 2008 and the 10 percent rating for the period from February 12, 2008.  Higher ratings for limitation of flexion are not warranted as such motion has not been limited to 30 degrees at any time during the entire period on appeal even after repetitive testing.  There is no indication that the Veteran's limitation of motion would be worse during a flare-up outside of the examination than it is from repetitive testing.  Additionally, the Veteran has had full extension even on repetitive testing.  For these reasons, the Veteran is not prejudiced by the Board proceeding without granting higher ratings on the basis of limitation of flexion or extension even in consideration of functional loss.  

The Board also finds that an increased rating is not warranted under Diagnostic Code 5256 for ankylosis at any time on appeal as all of the VA examination reports indicated some range of motion.  Thus, the Veteran, by definition, does not suffer from ankylosis.  Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Accordingly, an increased evaluation for ankylosis is not warranted.  

The evidence also did not demonstrate malunion or nonunion of the femur or tibia and fibula in the left leg at any time pertinent to the appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5255, 5262 (2015).  Accordingly, increased evaluations under those alternate diagnostic codes are not warranted.  The Veteran does not contend otherwise.  

Further, although the Veteran wears a knee brace, every VA examination has noted that he has no instability or subluxation.  VA treatment records similarly do not indicate that he has instability in the left knee.  Indeed, the May 2011 VA treatment record which noted the referral for the brace, did not indicate that the Veteran had any left knee instability or subluxation, or even that the Veteran had subjective complaints of the same. The Board acknowledges the Veteran's report to the March 2013 VA examiner that he "had" to wear a knee brace, however the March 2013 VA examiner performed instability testing and determined that there was no instability.  As discussed above, there is no objective evidence of instability or subluxation at any time during the entire period on appeal.  As such, the Veteran is not entitled to a separate disability rating for instability or subluxation under DC 5257.  

For the entire appeal period, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left knee disability as well as the statements submitted by the Veteran's wife regarding her observations of the Veteran's pain and difficulty maneuvering.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran and his wife are competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed, specific, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The Board also considered whether the Veteran is entitled to a separate compensable rating under Diagnostic Codes 7800 to 7804, for a scar related to the February 2008 meniscus surgery but in this case, a separate rating is not warranted because the scar is not unstable or painful, or larger than 39 square centimeters.  See March 2013 VA examination report. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's disability ratings contemplate his functional limitations caused by his left knee disability, to include pain, and being limited in his ability to sit and/or climb stairs, and use of a brace.  Thus, there are no additional symptoms of his left knee disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected knee disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, the Board acknowledges that the Veteran is service-connected for multiple disabilities.  However, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional knee impairment that has not been attributed to the separate ratings for limitation of flexion and symptomatic cartilage in the left knee.  Further, any claimed sleep disturbance due to the left knee is addressed in the remand section below. Accordingly, at this juncture, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability due to his left knee disability.  To the contrary, he has consistently reported that he works full time.  Moreover, the clinical evidence of records fails to indicate that the Veteran's left knee disability renders him unemployable.  Therefore, the question of entitlement to a TDIU has not been raised.     

In sum, the Board finds that a 20 percent rating, but no higher, is warranted for symptomatic dislocation of cartilage for the period prior to February 12, 2008.  However, the Board finds that a rating in excess of 10 percent is not warranted for the period from February 12, 2008.  Further, higher or separate ratings are not warranted at any time for limitation of motion, or under any other Diagnostic Code.  In denying the higher ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

For the period prior to February 12, 2008, an initial rating of 20 percent, but no higher, is granted for left knee symptomatic dislocated semilunar cartilage syndrome, subject to the law and regulations governing the award of monetary benefits.  

For the period from February 12, 2008, a rating in excess of 10 percent for left knee patellofemoral syndrome is denied.  


REMAND

With respect to the claims for higher ratings for a lumbar spine disability as well as entitlement to service connection for sleep apnea, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With respect to the claim for higher initial ratings for the lumbar spine disability, the Board observes that the September 2014 statement of the case did not address the issue of entitlement to an increased rating prior to November 2012.  It appears that the September 2014 statement of the case treated the November 2012 statement regarding convalescence (temporary total) as a new claim for an increased rating even though the increased rating claim was already in appellate status.  See March 2011 notice of disagreement with February 2011 rating decision granting service connection.  In order to ensure that all due process has been afforded in this appeal, the Board finds that a remand is necessary in order for the AOJ to issue an SSOC that addresses the entire scope of this appeal, which includes all of the staged rating periods.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Additionally, it appears that there are outstanding VA treatment records that are necessary in order to properly adjudicate the Veteran's increased rating claim.  In this regard, a rating in excess of 20 percent, may be awarded for intervertebral disc syndrome based on incapacitating episodes and the Veteran alleges that he has been incapacitated due to his lumbar spine disability.  In an October 2013 statement, the Veteran reported that he was completely incapacitated prior to the November 2012 back surgery.  He did not specify how long he was incapacitated but reported that VA could find evidence demonstrating that he was incapacitated, in the VA treatment records.  A review of the file reveals that the most recent VA treatment record is dated in May 2012.  The available VA treatment records do not indicate any physician-prescribed bedrest, which is required for a higher rating based on periods of incapacitation.  See 38 C.F.R. § 4.71a, Note 1.  Thus, as there may be pertinent treatment records dated from May 2012 that would affect the rating for the Veteran's lumbar spine disability, any outstanding records must be obtained.  

Further, regarding the lumbar spine claim, the Veteran indicated that there may be relevant, outstanding private treatment records from Dr. Jose Miro as well as Dr. Iris Acevedo, as well as Tricare records from the Army Medical Clinic at Fort Buchanan.  See March 2011 statement.  However, the Veteran did not provide an authorization and consent form in order for VA to obtain these records.  Thus, he should be given another opportunity to submit an authorization and consent form in order for VA to obtain records on his behalf. 

With respect to the claim for service connection for sleep apnea, as explained in the Introduction above, the claim was initially treated as a claim for a mental disorder with sleep disturbance.   A November 2011 VA psychiatric examiner diagnosed an Axis I breathing related sleep disorder.  The Veteran was also diagnosed with sleep apnea in March 2012.  See March 2012 VA treatment record.  The September 2014 statement of the case, denied sleep apnea on a direct basis.  However, the Veteran also claims service connection for sleep apnea on a secondary basis.  See March 2011 and November 2012 statements reporting that he is not able to sleep because of low back pain and/or pain medications.  The medical evidence of record offers an indication that the Veteran's sleep apnea may be secondary to his service connected lumbar spine disability but the evidence is not sufficient to grant the claim at this time.  In this regard, the November 2011 VA psychiatric opinion indicated that the Veteran's Axis I breathing related sleep disorder is secondary to sleep apnea, which "can" be caused by back disorders.  The examiner also noted that the breathing related sleep disorder was "indirectly related" to other service-connected disorders, including the left knee disability.  However, the VA examiner did not give any rationale for the opinion.  Further, as the evidence indicates a diagnosis of an Axis I breathing related sleep disorder as well as sleep apnea, clarification is required to determine whether the Veteran actually has two separate diagnoses, and whether either diagnosis is directly related to service, or secondary to the Veteran's service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  

The Veteran should be given an opportunity to submit any additional private records that may be relevant to the sleep apnea claim and any outstanding VA treatment records regarding the sleep apnea claim should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private or Tricare medical records.   
 
 2.  Obtain up-to-date VA treatment records, from May 2012 to the present.

All reasonable attempts should be made to obtain such records, consistent with the provisions of 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, seek a VA opinion regarding the Veteran's sleep disorder.  If it is deemed medically necessary, afford the Veteran a VA examination to determine the nature and etiology of the Veteran's sleep apnea or other sleep disorder.

Based on a review of the claims file, including treatment records, the Veteran's statements, a copy of this REMAND, and any examination findings, including any necessary diagnostic studies (if examined), the examiner is requested to answer the following:

A) Identify all valid diagnoses of sleep disorders for all times pertinent to the Veteran's claim for service connection.  Specifically discuss whether the Veteran has multiple diagnoses of an Axis I breathing related sleep disorder in addition to sleep apnea.  If it is determined that the Veteran only has one diagnosis of a sleep-related disorder, the examiner must explain why any other diagnosis was invalid.  

B) With respect to any valid diagnosis, even if it has resolved, answer the following questions: 

   i)  Is it at least as likely as not that the Veteran's sleep disorder is related to service? 
   
   ii) If it is not directly related to service, is it at least as likely as not that the Veteran's sleep disorder (a) was caused, or (b) aggravated (worsened beyond the natural progression) by the Veteran's service-connected disabilities (including, but not limited to, lumbar spine disability, left knee disability, and any medications taken to treat the service-connected disabilities). 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

In reaching any conclusion, the examiner must consider the November 2011 VA opinion which suggests that a lumbar spine disability may cause or aggravate sleep apnea. 

Complete rationale must be provided for any opinion given.  If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (including development and adjudication of a separate claim for service connection for depression), the Veteran's claims should be readjudicated based on the entirety of the evidence.

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  Readjudication of the lumbar spine claim should include consideration of whether increased initial, further staged ratings, and/or extraschedular evaluations are warranted.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


